Case 1:18-cv-00005-RAL Document 65 Filed 12/26/19 Page 1 of 4

ROBERT MICKENS SR. . FI LE D

cT=7015
10745, ROUTE | |
ALBION, PA. 16475-0002 | — DEC 26 200

CLERK U.S. DISTRICT COURT

JUDGE SUSAN P. BAXTER DIST
UNITED STATES DISTRICT JUDGE WEST. - OF PENNSYLVANIA

UNITED STATES DISTRICT COURT-RM A240
ERIE, PA 16501 |

December 20, 2019

RE: MICKENS V. CLARK et al
CIVIL DOCKET #1:18-CV-00005-RAL
’ Dear Judge Baxter:

On December 17,2019,1. forwarded to you a letter explaining
that I have filed a (2) motions with the Court, one of which I filed
directly to your office due _  to-- the prior Motion having gone
unresponded. . .

On 10.16.2019, I sent to ~-your office (PLAINTIFF'S OBJECTIONS
"EXTRAORDINARY CIRCUMSTANCES" MAGISTRATES' MEMORANDUM OPINION GRANTING
DEFENDANTS' MOTION TO DISMISS). The Motion was never processed with the

Clerks office and had gone unanswered by you.

On 12.16.2019, I sent an inmate request slip to the mail-room
supervisor requesting that the Motion sent to your office on 10.16.2019,
certfied mail be tracked. On 12.19.2019, the mail room responded see inmate
request attached hereto. - . .

Also attached hereto is a copy of the USPS Tracking History which
states:
Tracking number .70100290000205315517
Your item was delivered to an individual at the address at
10:17 am on October 21, 2019 in Erie, Pa 16501.

You will find that the tracking number attached is that and the same as
that of the inmate cash slip processed by the mail-room on Oct. 17 2019,
and forwarded to the Court on 12.17.2019.
Case 1:18-cv-00005-RAL Document 65 Filed 12/26/19 Page 2 of 4

This demonstrates that the Plaintiff was actively and diligentiy seeking
redress as a pro se litigant in forma pauperis and could not have failed
to prosecute his case in the Court of Appeals which held no
jurisdiction. Where clearly the Civil Docketing statement = sent to
plaintiff states: : . .
(57) 10/02/2019, Notice of Appeal as to 56 Memorandum Opinion
& Order, by Robert Mickens, SR. Motion for

IFP Granted, certficate of Appealability N/A.

Plaintiff respectfully request that His Honor, accepts as filed
Plaintiff's re-submitted Objections of 10.16. 2019, as plaintiff

demonstrates that he was diligently pursuing his right to due process.
I thank you for your time and consideration concerning this matter.

- Sincerely,

Vay Wo %

Robert Mickens Sr.

cC/file:

‘Patricia S. Dodszuweit, U.S. Crt. of Appeals Clerk
2140 U.S. Courthouse 601 Market St.

United States District Clerk of Court.
Clerks office-RM A150
17 South park. Row

Office of the Attorney General
1251 Waterfront: Place
Mezzanine Level

Pittsburgh, Pa 15222 .
Case 1:18-cv-00005-RAL Document 65 Filed 12/26/19 Page 3 of 4

 

Form DC-135A ; Commonwealth of Pennsylvania
oO ' Department of Corrections
INMATE’S REQUEST TO STAFF MEMBER
. INSTRUCTIONS
Complete items-number 1-8. If you follow instructions in
preparing your request, it can be responded to more
promptly and intelligently.

 

 

 

 

 

 

 

 

| 4. To: (Name and Title of Officer) oo ~ 12. Dates
3. By: (Print Inmate Name and Number) 4. Counselor's Name:
Pclkins, CARAS CRs 1M Cheeks
D diode CM yp . 5. Unit Manager’s Name:
inmate Signature WE. Carga
6. Work Assignment: | 7. Housing Assignment:

 

Ran Qiedoan IN&- SO
8. Subject: State your request compldtely but briefly. Give details. ~
Os NO. Wo WO, TE Sank Pe tRokw as Oboe *D
“Wen, LOD Gerke, Oiries Coos Xo Sodbpa FP. Aether. |
“Teen has Toko Oox Geog “he OSS. Cod
Sens Toe & Dacedwe, Sdaikcone 2 Ba on Chatiw Ws’ NIWA
Ortstede OS “eee Dedkey. “Wee SS. Counce Oe BREZES Acs
*Owrmsto ny Case Sor Qoa\uoce XO Obert Te
So Nueds we, \Qauenertes: Lede ee “ERE OY 2 is RA Reiss
Wee id, Cause Coon Yeo. Oicnve —s “Re
Vecsey Svetec — Tel 0390 Oho) Asai S07, > lel, Me
Cowe So “Way Cont: Qore, Cow Quien \we
QacGaeee Thay canny Coxse-, \

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trad pu ;

 

 

 

 

  

Staff Response Qn

 

 

   

 

 

 

 

Sia atta USPS hh cal

 

 

 

 

 

 

 

 

 

 

To DC-14 CAR only 7 - To DC-i4 CAR and DC-1S:IRS*EP rrr me
STAFF MEMBER NAME ____ oA: Cru DATE LEV2 1G

Print - Signature

7.2.1, Counseling Services Procedures Manual - Section 3, Request Slips Attachment 3-A
Case 1:18-cv-00005-RAL Document 65 Filed 12/26/19 Page 4 of 4

USPS Tracking” - a FAQs |

Track Another Package +

Track Packages Get the free Informed Delivery® feature to receive |
Anyiime, Anywnere- automated noiiiicaiions on your packages

i sang

 

(https://reg-usps.com/xsell?app=UspsTcols&ref=homepageBanner&appURL=https %3A %2F%
2Finformeddelivery.usps.com/box/pages/intro/start.action)

- Remove 3

Tracking Number: 701 0029000020531 5517

Your item was delivered to z an individual at the address at 10: 17 am on October 21,
2019 i in ERIE, PA 16501.

& Delivered
October 21, 20719 at 10:17 am

Delivered, Left with Individual
ERIE, PA 16501

 

. Tracking History

October 21, 2019, 10:17 am
_ Delivered, Left with Individual
ERIE, PA 16501
Your item was delivered to an individual at the address at 10:17 am on October 21, 2019 in
ERIE, PA 16501. :

“ctober 19, 2019, 5:28 am
Delivery Attempted - No Access to Delivery Location
16515

October 19, 2019, 5:26 am
Arrived at Unit
-ERIE,PA16515 > - - |
